Citation Nr: 1618256	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-26 238	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD), dysthymic disorder and depressive disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1990 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  In her substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A February 2016 letter informed her that her hearing was scheduled for April 2016.  However, in correspondence received that same month, the Veteran cancelled her hearing request.


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw her appeal of entitlement to a higher evaluation for PTSD, dysthymic disorder, and depressive disorder not otherwise specified.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to a disability rating greater than 70 percent for PTSD, dysthymic disorder and depressive disorder not otherwise specified have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In August 2012, the Veteran filed a substantive appeal to the RO's decision to grant a 70 percent, but no higher, disability rating for PTSD, dysthymic disorder and depressive disorder not otherwise specified.  See August 2011 Rating Decision.  In a written statement submitted in April 2016, she requested withdrawal of her appeal of this issue.  See VA Form 21-4138, Statement in Support of Claim, dated April 18, 2016.  In view of her expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to a higher evaluation for PTSD, dysthymic disorder and depressive disorder not otherwise specified and it is dismissed.


ORDER

The appeal of entitlement to a disability rating greater than 70 percent for PTSD, dysthymic disorder and depressive disorder not otherwise specified is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


